Name: Council Regulation ( EEC ) No 3899/91 of 16 December 1991 amending for the sixth time Regulation ( EEC ) No 3309/85 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 91 Official Journal of the European Communities No L 368 / 9 COUNCIL REGULATION (EEC) No 3899 /91 of 16 December 1991 amending for the sixth time Regulation (EEC) No 3309/ 85 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines date of official recognition of the geographical name in question by the producerMember State; whereas such brand names should be allowed to continue to be used , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3309 / 85 is hereby amended as follows : 1 . the second indent of Article 2 shall be replaced by the following: '  packaging means protective wrappings , such as paper, straw envelopes of all kinds , cartons and cases , used in the transport ofone or more containers and/ or for presenting them with a view to sale to the final consumer;' 2 . in Article 5 ( 3 ): ( a ) the third indent of the first subparagraph shall be replaced by the following: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 822 / 87 of 1 6 March 1 987 on the common organization of the market in wine ( 1 ), as last amended by Regulation (EEC) No 1734 / 91 ( 2 ), and in particular Article 72 ( 1 ) thereof; Having regard to the proposal from the Commission , Whereas experience indicates a need to specify that for the purpose of informing the consumers of sparkling and aerated sparkling wines of the product type as determined by the residual sugar content only the information required under Community rules is permitted on the labelling ; Whereas for the purposes of consumer information it should be specified that packages containing bottles of sparkling or aerated sparkling wine put up for sale should have labelling meeting the requirements of the Community rules ; whereas , however exceptions may be made in the case of specific packages containing small quantities of those wines; Whereas experience has shown that it is important to provide that the geographical name designating a specified region for a quality sparkling wine psr must be sufficiently precise to avoid any possibility of confusion ; Wheras the use of brand names for the labelling of sparkling and aerated sparkling wines is governed by Article 13 (2 ) of Regulation (EEC) No 3309 / 85 ( 3 ), as last amended by Regulation (EEC) No 2357 / 91 ( 4 ); whereas for the sake of effective protection of geographical names used for the description of one of these products , those provisions prohibit , for the description and presentation of such a product , the use of brand names containing words identical to a geographical name used to describe another wine unless that sparkling wine is entitled to that name; whereas the application of these provisions has shown that there are well-known brand names corresponding to the identity of the original holder or of the original provider of the name, which have been registered and used for at least 25 years before the '  "extra dry", "extra trocken" or "extra seco", if the residual sugar content is between 12 and 20 g/ 1'; (b ) the following final subparagraph shall be added: 'No information other than that specified in the first and third subparagraphs may be used on the labelling to indicate the product type as determined by the residual sugar content.'; 3 . in Article 10 ( 1 ), the second subparagraph shall be replaced by the following : 'The closing device referred to in the first and second indents of point ( a ) of the first subparagraph may not be covered by a capsule or foil manufactured on the basis of lead .'; 4 . Article 11 ( 2 ) shall be replaced by the following : '2 . Where containers containing a product referred to in Article 1 ( 1 ) are presented for sale to the final consumer in a package it must be labelled in accordance with the provisions of this Regulation . The arrangements for avoiding excessive strictness in the case of special packagings containing small quantities of ( ») OJNoL84, 27 . 3 . 1987 , p. 1 . ( 2 ) OJ No L 163 , 26 . 6 . 1991 , p. 6 . ( 3 ) OJ No L 320 , 29 . 11 . 1985 , p. 9 . ( 4 ) OJ No L 216 , 3 . 8 . 1991 , p. 2 . No L 368 / 10 Official Journal of the European Communities 31 . 12 . 91 continue to use that brand name where it corresponds to the identity of its original holder or of the original provider of the name , provided that the brand name was registered at least 25 years before the official recognition of the geographical name in question by the producer Member State in accordance with Article 1 (3 ) of Regulation (EEC) No 823 / 87 as regards quality wines psr and that the brand name has actually been used without interruption . Brand names complying with the conditions of the first subparagraph may not be invoked against the use of the name of geographical units used to describe a quality wine psr.' the products referred to in Article 1 (1 ), on their own or with other products , shall be adopted under the procedure laid down in Article 83 of Regulation (EEC) No 822/ 87 .'; 5 . Article 13 shall be amended as follows : ( a ) paragraph 1 shall be supplemented by the following subparagraph : 'The geographical name designating a specified region for a quality sparkling wine psr must be sufficiently precise and familiarly linked to the area of production so that , taking account of the existing situations , confusion may be avoided ;' ( b ) the following paragraph shall be added : '3 . Notwithstanding paragraph 2(b), the holder of a well-known registered brand name for a product referred to in Article 1 ( 1 ) which contains wording that is identical to the name of a specified region or the name of a geographical unit smaller than a specified region may, even if he is not entitled to use such a name pursuant to paragraph 2, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 1 (3 ) shall apply as from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1991 . For the Council The President H. VAN DEN BROEK